         Case 3:20-cv-02910-L Document 251 Filed 05/13/21                           Page 1 of 63 PageID 3914


                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

                                                                      §
      U.S. COMMODITY FUTURES TRADING                                  §
      COMMISSION, et al.                                             §
                                                                      §
                                Plaintiffs,                          §
                                                                     §               CIVIL ACTION NO.
         v.                                                          §                 3:20-CV-2910-L
                                                                     §
     TMTE, INC. a/Ida METALS.COM, CHASE                              §
     METALS, INC., CHASE METALS, LLC,                                §
     BARRICK CAPITAL, INC., LUCAS THOMAS                             §
     ERB a/Ida LUCAS ASHER a/Ida LUKE ASHER,                         §
     and SIMON BATASHVILI,                                           §
                                                                     §
                                Defendants,                          §
                                                                     §
     TOWER EQUITY, LLC,                                              §
                                                                     §
                                Relief Defendant.                    §
                                                                     §

                             APPENDIX IN SUPPORT OF RECEIVER'S MOTION
                 TO HOLD DEFENDANT SIMON BAT ASHVILI IN CIYIL CONTEMPT

              The Receiver submits the following Appendix in Supp01i of the Receiver's Motion to Hold

Defendant Simon Batashvili in Civil Contempt, as follows:

Exhibit A           Declaration of Receiver Kelly Crawford,                                         pages 3 to 6

           Exhibits attached to Declaration:

                    Exhibit 1 Records from East West Bank 1                                         pages 7 to 11

                    Exhibit 2 Records from City Bank2                                               pages 12 to 30

                    Exhibit 3 Excerpts from Transcript of Batashvili Deposition                     pages 31 to 35




1
    The records have been redacted to protect confidential information regarding bank account numbers, etc.
2
    The records have been redacted to protect confidential information regarding bank account numbers, etc.
APPENDIX IN SUPPORT OF RECEIVER'S MOTION FOR SHOW CAUSE HEARING
                                  Page 1
                                                                                                          APP000001
     Case 3:20-cv-02910-L Document 251 Filed 05/13/21                   Page 2 of 63 PageID 3915


               Exhibit 4 Letter to Attorney for Batashvili                          pages 36 to 37

               Exhibit 5 Batashvili Email Correspondence re Jewelry Insurance pages 38 to 58

               Exhibit 6 Letter to Attorney for Asher                               pages 59 to 61



  Dated: May 11, 2021

                                              Respectfully submitted,
                                              SCHEEF & STONE, L.L.P.

                                              By:    Isl Peter Lewis
                                                     Peter Lewis
                                                     Texas State Bar No.12302100
                                                     Peter.lewis@solidcounsel.com

                                              500 N. Akard Street, Suite 2700
                                              Dallas, Texas 75201
                                              (214) 706-4200 -Telephone
                                              (214) 706-4242 Telecopier

                                              ATTORNEY FOR RECEIVER
                                              KELLY M. CRAWFORD



                                   CERTIFICATE OF SERVICE


         The undersigned hereby certifies that on May 13, 2021, I electronically filed the foregoing
document with the clerk of the U.S. District Court, Eastern District of Texas, using the electronic
case filing system of the court. The electronic case filing system sent a "Notice of Electronic Filing"
to the attorneys of record.



                                                     Isl Peter Lewis
                                                     PETER LEWIS




APPENDIX IN SUPPORT OF RECEIVER'S MOTION FOR SHOW CAUSE HEARING
                                  Page 2
                                                                                         APP000002
      Case 3:20-cv-02910-L Document 251 Filed 05/13/21           Page 3 of 63 PageID 3916


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                     §
 U.S. COMMODITY FUTURES TRADING                      §
 COMMISSION, et al.                                  §
                                                     §
                      Plaintiffs,                    §
                                                     §              CIVIL ACTION NO.
 v.                                                  §                3:20-CV-2910-L
                                                     §
 TMTE, INC. a/k/a METALS.COM, CHASE METALS, INC.,    §
 CHASE METALS, LLC, BARRICK CAPITAL, INC., LUCAS     §
 THOMAS ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,      §
 and SIMON BATASHVILI,                               §
                                                     §
                      Defendants,                    §
                                                     §
 TOWER EQUITY, LLC,                                  §
                                                     §
                      Relief Defendant.              §
                                                     §
                                                     §



                   DECLARATION OF RECEIVER KELLY M. CRAWFORD

          My name is Kelly M. Crawford, I am over 18 years of age, have never been convicted

  of any crime involving moral turpitude and I am fully competent to make this Declaration.

          1.    I am the Receiver appointed by this Court by an Order Granting        Plaint~ffs'


 Emergency Ex Parle Motion for Statutory Restraining Order, Appointment of Receiver, and

  Other Equitable Relief (the "SRO'') entered on September 22, 2020 in the case styled above

 and I have personal knowledge of each of the facts stated below.

          2.    Pursuant to my duties as Receiver, I have been investigating the assets owned or

 controlled by the Defendants and Relief Defendants to determine the assets subject to and

 recoverable under the SRO and the Individuals' Consent Order and Entities' Consent Order


                                                                     EXHIBIT

                                                                      A
DECLARATION OF RECEIVER KELLY CRAWFORD                                                    Page 1
                                                                                   APP000003
     Case 3:20-cv-02910-L Document 251 Filed 05/13/21                         Page 4 of 63 PageID 3917



   (collectively, the "Receivership Orders"). 1

            3.      In the course of my investigation, I have become aware of numerous violations of

   the Receivership Orders by Defendant Simon Batashvili ("Simon").

            4.      On September 24, 2020 I observed a process server serve Fainche McCarthy, the

   wife of Defendant Simon, with the SRO and other pleadings at Defendant Simon's residence.

   Soon after such service I, along with my attorney Peter Lewis, knocked on the door of Simon's

   residence. We were greeted by Fainche. I introduced myself to Fainche, explained my duties as

   Receiver, and informed her that I needed to make entry to the house in order to conduct an

   inventory of the assets. She would not allow me access to the house, but instead told me she was

   calling her husband. I observed Fainche as she was talking on the phone with her husband. She

   then told me that I needed to speak with Mark Rasmussen, Simon's attorney at Jones Day.

            5.      At the request of Defendant Simon, as conveyed to me by Fainche, I spoke by

   telephone with Mark Rasmussen of Jones Day. Mr. Rasmussen has served as a federal equity

   receiver, and is familiar with receiverships. Mr. Rasmussen was aware of the receivership. He

   told me that Jones Day has been counsel to the Defendants. I asked him if Jones Day was going

   to continue as counsel for the Defendants and he said he had not yet been decided. He asked if I

   would return to Simon's house the following day when their child was away at school. I agreed

   and set up an appointed time the following morning to return to Simon's house.

           6.       On September 25, 2020, I returned to Simon's house to conduct an inventory of

  the assets in the house. I was accompanied by my attorney Peter Lewis and my paralegal Will




1
  The Consent Order of PreliminaJy Injunction and Other Equitable Relief Against Defendants Lucas Thomas Erb alk/a
Lucas Asher alk/a Luke Asher and Simon Batashvili (the "Individuals' Consent Order") [Docket No. 165], and the
Consent Order of PreliminaJ)l Injunction and Other Equitable Relief Against Defendants TMTE, Inc. a/kla Metals.com,
Chase Metals, Inc., Chase Metals, LLC, Barrick Capital, Inc., and Relief Defendant Tower Equity, LLC (the "Entities'
Consent Order")[Docket No. 164].

DECLARATION OF RECEIVER KELLY CRAWFORD                                                                     Page 2
                                                                                                    APP000004
     Case 3:20-cv-02910-L Document 251 Filed 05/13/21                       Page 5 of 63 PageID 3918


  Hester. Simon was not present during the inventory and Fainche.                  During the inspection of

  Simon's house I did not find any watches.

          7.      I later discovered that on the same day I was at Simon's house conducting an

  inventory of assets, Simon transferring monies that should have been turned over to the

  receivership to an account in which his brother Perez Batashvili was the signatory 2 . Attached

  hereto as Exhibit 1 are records from East West Bank regarding an account in the name of "Tower

  Estates, Inc." and the signature card showing Simon Batashvili as the sole authorized signatory

  for the account. The records also include the bank statement for September, 2020 and detail for

 the wire made on September 25, 2020 in the amount of $492,500 to an account at City National

 Bank.

         8.       In response to my request pursuant to the SRO, City National Bank produced

 records for the account in the name ofTx Admin. Inc. that received the $492,500. Simon's brother

 Perez Batashvili is the signatory of the account. A true and correct copy of the bank records

 produced by City National Bank are attached hereto as Exhibit 2.                  The records include the

 signature card, the monthly record of transactions, the wire detail, and copies of checks.

         9.      On November 4, 2021 I took the asset deposition of Simon. True and correct

 excerpts from the transcript of the deposition of Simon are attached hereto as Exhibit 3.

         I 0.    During his deposition Defendant Simon on numerous occasions promised to

 provide information I requested. Such information is critical to the receivership and includes

 information regarding the CatBat Family Trust that Simon set up.                    During the deposition

 Defendant Simon claimed to not know specifics about the trust or the name of the trustee, but

 promised to provide that information to me after the deposition. My other requests for information


 2
   Perez was familiar with the receivership because he was present in Simon's house on September 24, 2020 when I
 first spoke with Fainche.

DECLARATION OF RECEIVER KELLY CRAWFORD                                                                   Page3
                                                                                                 APP000005
   Case 3:20-cv-02910-L Document 251 Filed 05/13/21                 Page 6 of 63 PageID 3919


  included his total compensation for the year 2018, a list of all financial institutions in which he

  has been a signatory, and contact information for his accountant. Since I took Defendant Simon's

  deposition more than 6 months ago, Defendant Simon has not provided to me any of the

  information I requested and that he promised to provide. I wrote to Defendant Simon's counsel

  and informed him that Defendant Simon was violating the SRO by not providing the information.

  A true and correct copy of my correspondence to his counsel is attached hereto as Exhibit 4.

         11.    Furthermore, in the course of his asset deposition on November 4, 2021, Defendant

  Simon falsely testified he had no interest in any jewelry assets. See Exhibit 3. After Defendant

  Simon's deposition I discovered documentation showing Defendant Simon and his wife Fainche

  sought insurance for valuable jewelry assets owned by he and his wife six months prior to his

 deposition, as shown in Exhibit 5.

         12.    Attached as Exhibit 6 is a true and correct letter to counsel for Defendant Lucas

 Asher regarding information Asher promised to provide to me, which has not been provided.

         13.    Each of the exhibits attached hereto are duplicates of the records in my possession

  and custody as Receiver. The records were made at or near the time of the occurrence of the

  matters set forth in the records. The records were maintained by me in the course of my regularly

  conducted activity as Receiver, and it is my belief the records were made by the regularly

  conducted activity as a regular practice.

         14.    I declare under penalty of pe1jury that the foregoing is true and correct and is

 within my personal knowledge on this 11th day of May, 2021.




DECLARATION OF RECEIVER KELLY CRAWFORD                                                        Page 4
                                                                                        APP000006
          EASTWESTBANK
           Case 3:20-cv-02910-L Document  251 Filed
                                  Your financial     05/13/21
                                                 bridge'"                     Page 7 of 63 PageID   3920 to:
                                                                                            Direct inquiries
                                                                                                            626-768-6088
         135 N. Los Robles Avenue, Suite 100
         Pasadena, CA 91101
                                                                                                  ACCOUNT STATEMENT
                                                                                                  Page 1 of 1
                                                                             STARTING DATE: September 01, 2020
                                                                               ENDING DATE: September 30, 2020
                                                                                 Total days in statement period: 30
                                                                                                              80-88027233
                                                                                                                         ( O}



                                                                                    Enjoy the convenience of eStatements!
                    TOWER ESTATES, INC.                                             You can receive your statements digitally
                    224 CONWAY AVE                                                  online instead of waiting for a paper
                    LOS ANGELES CA 90024                                            version in the mail. You can also access
                                                                                    up to seven years of account history with
                                                                                    just a click! Log in to your online banking
                                                                                    account to switch today!




       Business Elite
       Account number
       Low balance
       Average balance
                                             ..,,.
                                              $401,489.90
                                                             Beginning balance
                                                             Total additions
                                                             Total subtractions
                                                             Ending balance
                                                                                        ( O)

                                                                                        ( 1)
                                                                                                     $499,990.00
                                                                                                             .00
                                                                                                      492,500.50
                                                                                                       $7,489.50


       DEBITS
       Date        Transaction Description                                                             Subtractions
       09-25 Outgoing Wire            rx AoM1N 1Nc                                                    492,500.50


       DAILY BALANCES
       Date              Amount                      Date    Amount                  Date                  Amount
       08-31          499,990.00                     09-25   7,489.50


               OVERDRAFT /RETURN ITEM FEES

                                                                       Total for                  Total
                                                                      this period              year-to-date

                           Total Overdraft Fees                           $0.00                          $0.00

                           Total Returned Item Fees                       $0.00                          $0.00




                                                                                                         EXHIBIT

                                                                                                 I             l
                                                                                                       APP000007
3409   rev 05-16
         Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                                Page 8 of 63 PageID 3921
                                                                                                                        Business Signature Card Date 03.,\&~1oz.o
D)EASTWESTBANK                                                                                   BUSINESS ACCOUNT SIGNATURE CARD


ACCOUNT TITLE and BUSINESS ADDRESS                                        ACCOUNT VESTING (BUSINESS TYPE)                           TAX ID NUMBER
TOWER ESTATES INC                                                         Corporation

                                                                          MAILING ADDRESS


1712 PIONEER AVE., STE 290
CHEYENNE, WY 82001

AGREEMENT
By signing below, I/we: (1) confirm that we have received and agree that the accounts and account services of the business named above
("Company") will be governed by the terms of the Bank's Deposit Agreement, Annual Percentage Yield and Account Terms Disclosure, and fee
schedules; (2) acknowledge that the Deposit Agreement Includes a provision for dispute resolution; (3) authorize the Bank to check our credit history
from time to time; and (4) authorize the Bank to act on the oral, written or electronic instruction of any Authorized Signer listed below.

TAX CERTIFICATION· By signing below, I also certify under penalty of perjury that (1) the Taxpayer Identification Number set forth on this form
is the correct TIN of the Company; and (2) the Company is not subject to backup withholding because: it is exempt from backup withholding; it has not
been notified by the IRS that it is subject to backup withholding as a result of a failure to report all interest and dividends; or the IRS has notified it that it
is no longer subject to backup withholding; and (3) Company Is a U.S. person (including a U.S. resident alien).
Instruction: You must cross out (2) if it is not correct. If the Company is a foreign company, check this box [ ] and do not complete this certification. Ask
us, instead, for an appropriate IRS W-8 form. Check this box [ ] if the Company is currently subject to backup withholding.

The Internal Revenue Service does not require your consent to any provisions of this document other than the Tax Certifications required to
avoid backup withholding.

AUTHORIZED SIGNERS
                                                                    ID Type I                                                                     Funds Transfer
                   Printed Name I Title                            ID Number                                                                         Access
                  SIMON BATASHVILI
                  AUTHORIZED SIGNER

                                                                                                                                                         D

                                                                                                                                                         D

                                                                                                                                                         D

                                                                                                                                                         D

                                                                                                                                                         D
Number of authorized signers required to act together to make withdrawals or transfers:                  Lb.J
[Note: This information is for your own purposes. We may permit fillJ( authorized signer to act atone. See Deposit Agreement for details.]

RESOLUTION
RESOLVED:          ~   The President, any Vice President, the Secretary, Treasurer of the Company and/or       D -------------
each Is authorized to enter into deposit account, funds transfer, investment, and treasury management agreements with East West Bank, and to
designate from time to time who Is authorized to withdraw funds, initiate payment orders, execute service agreements, and otherwise give Instructions
on behalf of this Company with respect to Its deposit accounts. This authorization is in addition to any other authorizations in effect and will remain in
force until the Bank receives written notice of its revocation at the address( es) and in the manner designated by it.
CERTIFICATION - I/We certify that: (1) If the Company named above is a corporntion, ::it IA:::ist nnA of 11s is il!l Secretary or Assistant Secretary; If it is a
partnership, we constitute all of its general partners or managing partners; or if it is a limited liability company, I am its Secretary or I/we are Member(s)
and/or its only manager(s). (2) The foregoing resolution is a true copy of a resolution duly adopted by the Company's governing body and remains
valid and effective. (3) The signatures and titles of the person(s) signing above as Authorized Signers are the genuine signatures and titles of those
persons. (4) The person(s) listed as Authorized Slgner(s) on this form are authorized to withdraw funds, initiate payment orders (if checked above), and
otherwise give instructions on behalf of the Company with respect to its deposit accounts and services including to add or delete accounts to this
signature card. No other person's signature or authorization is required to bind the Company with respect to the agreements or transactions mentioned
in the resolution.

  SIMON BATASHVILI I PRESIDENT I SECRETARY
Printed Name/Title (President, Secretary, Partner, Member, etc.)    Signature              ~··                                                    511112ee.-D
                                                                                                                                                 Date      I

Printed Name/Title (President, Secretary, Partner, Member, etc.)    Signature                                                                    Date

Business Signature Card 032012                                                                                                          [Card_1_of_1_J

                                                                                                                                     APP000008
                                                                                                          TOWER ESTATES,                  INC.
         Case 3:20-cv-02910-L                   Document 251 Filed 05/13/21              Page 9 of 63 PageID 3922
       EASTWESTBANK                                                     BUSINESS ACCOUNT SIGNATURE CARD (Continued)
  FUNDS TRANSFER DESIGNATION AND AUTHORIZATION                                                                     Wire Transfer Limits
 East West Bank may honor fund transfer requests for the accounts and from the Authorized Signers
 designated on this form by the methods provided in the Bank's Deposit Agreement and by email. Please              $Unlimited
 refer to the funds transfer provisions of your Deposit Agreement for information regarding the terms of the       Max. Dollar limit
                                                                                                                   Single wire
 service.

 r:8J When the Bank confirms wire instructions through a call-back procedure, it generally calls an
 Authorized Signer other than the person who initiated the wire. If you check this box, you confirm that we
 may also call the Authorized Signer who initiated the wire to confirm the transaction.

ACCOUNTS OPENED
                       Account Subtitle                                  Product                                         Reviewed      Acct Officer
                                                  Account Number                   Opened Date       Opened By
                   (e.g. "Payroll Account")                               Code                                              By            Code


  1



  2
                                                                          178      03/18/2020    Verita Verita   \rE1
                                                                                                                            t          09279




  3


  4


  5


  6



  7



  8


  9


  10



  11



  12



BANK USE ONLY

·•·fusGp~;s~dln~··Card:·_·_____               By: _ _ _ _~---
                             Date               Employee Printed Name

Business Signature Card 031712_V2




                                                                                                                 APP000009
              Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                   Page 10 of 63 PageID
                                                                                                                    (c) 3923
                                                                                                                        Fundtech Systems

                                                              Outgoing FED Message

 Printed: 2/23/2021 11 :48:05AM                           Requested By:      JEANETIE

VERSION:        0

                                                              MESSAGE INFORMATION
 Amount:                  $492,500.50                      Message ID:         200925112120H800               Source:

 Currency:                USD                              Latest Version:      0                             Pl'iority:      M

 Value Date:              9/25/20                          Time:                11:21:21                      URC:

 Bank ID:                 001                              Department:         WIR                            Status:         COMPLETE

 Message Type:            10                               Branch:             001BR8032                      Country Code :        us
 Message Subtype:         00                               Charge:                                            Purpose:


 Fee:                     0.00                             Service:            DWI                            Template:

 Ref.No.:                 D803209252000081                 External Ref.:      DWI2020092500102

                                                              MESSAGE TEXT


 Sender ABA:              322070381                 Sender Name:      EAST WEST BANK-EWB               Ref. No.:           D80320925200008 l

 Receiver ABA:            122016066                 Receiver Name:    CITY NATIONAL BANK               Prod. Code:         CTR

 Ref.IMAD:                                                                                             Local Instrument Code:

IMAD:           20200925L2B77QlC002903                                       Prop. Code:

 OMAD:         20200925L2LFCK1C0069740925l754FT03                                                      Ref. for Bnf.:




                                              -
As of Reason:                   As of Date:                                  Disposition:

Ace Off:            001        Account:                                      Acc. Type:     DDA        Initiator ID:

 Cr Ace Off:                   Cr Ace No:                                    Cr Ace Type:

 Db Advice:                               Db Fee:                            C1· Advice:                    Cr Fee:

Drawdown Credit Account:

 Originator:                                                                 Beneficiary:

 8088027233                                                                  006853846

TOWER ESTATES, INC.                                                          TXADMININC

224CONWAY AVE

LOS ANGELES CA 90024

LOS ANGELES CA USA 90024

Originator Bank:                Originator Option F:      N                  Beneficiary Bank:




                                                                              Pagel of6                                    APP000010
                                        MESSAGE
              Case 3:20-cv-02910-L Document 251 TEXT
                                                FiledCONTINUED
                                                      05/13/21 Page 11 of 63 PageID 3924
Instl'ncting Bank:                                  lntel'medial'y Bank:




Dl'awdown Debit Account:                            Col'respondent Baute




01·iginatol' Bank Info:    PAYROLL
Fl'ee Text:




                                         BANK TO BANK INFORMATION

 Receiver Bank Info:




 Drawdown Debit Account:
      Advice Code:

        Advice Info:




                                                    Page 2 of6                APP000011
       Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                           Page 12 of 63 PageID 3925


                                                                                                  CITY NATIONAL BANK                        {~,.
                                                                                                       i\N RBC COMPANY                      l
                                    DECLARATION AS TO BUSINESS RECORDS
State of California, County of Los Angeles, ss:

I, the undersigned, hereby declare and state as follows:

1.   I am employed by City National Bank, a national banking association ("CNB'J, which is engaged in the general business of banking. My
     place of employmentis at 350 South Grand Ave, 4th Floor, Los Angeles, CA 90071.

2.   I am a duly authorized custodian of the records, or qualified witness, and have authority to certify the records herein described.

3.   City National Bank responds to the request of Receiver Kelly Crawford in the matter of TX Admln, Inc.

4.   Furnished herewith are true copies of all the records/f you believe a document was improperly omitted from the production, please contact us
     to discuss. Provided is a partial production, email communications will be provided as soon as possible.

5.   The records consist of the following:

 Account Number           Account Name                      Time Period                                Documents Produced
                          TX Admin, Inc                     0311712020                                 Signature card and statements
                                                            1212112020

6.   The bank records, true copies of which are furnished herewith, were prepared by or received by the personnel of City National Bank in the
     ordinary course of business, at or near the time of the applicable act, condition or event.

7.   The records produced were copied from the original or copies maintained by City National Bank as a business record.




                                                   TO: Scheef & Stone, LLP.
                                                ATTN: Kelly Crawford
                                             ADDRESS: 500 North Akard Street, Suite 2700
                                                      Dallas, TX 75201



                                     Executed at Los Angeles, California, this 191h day of March 2021.

        I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct of my
own personal knowledge and, if called, I would so testify.




                                        Sadiqa Anthony - Electronic Signature
                                        Unable to provide a wet signature at this time.
                                                                Sadiqa Anthony
                                                                 Vice President




                                                                                                                                 EXHIBIT

                                                                                                                                   'j).
225257.1




                                                                                                                              APP000012
                 Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                             Page 13 of 63 PageID 3926

                                                                                                                                                   I111111111111111!11111111
                                                                                                                   Illllll lllll 1111111111111111111111111111111111111111111

  CllY.NATIONAL BANK                              {:l
   ~AN RBC COMPANY                                 t•                                      BUSINESS ACCOUNT AGREEMENT

                                                                                                                                                                 (
   GENERAL ACCOUNT INFORMATION
  Accou~Ho~e~ajrc1~nrVdba:                     ~r~x~A=D=M=1N~~~c~
                                                                .• ~A~D=E~c~o~R~PO~R~A~T~1o~N~~~~~~~~~~~~~~~~~~~



   Type of Account:         _B_u_si_ne_s-'-s--'C_kg......_(B_,_)_ _ _ _ _ _ _ _ _ _ _ Account Number:
   Mailing Address:          THE GREEN, STE B DOVER, DE 19901
                                                                                                                         ..
   Telephone:        Information on File                                               E-Mail/Fax: Information on Fiie


MINIMUM NUMBER OF SIGNATURES REQUIRED FOR AUTHORIZED WITHDRAWAL:
                                  NONE
   Signature Message Code:


                                                                      Taxpayer Information
     BY SIGNING THE "AGREEMENT BY CLIENT" BELOW, INVE CERTIFY UNDER PENALTIES OF PERJURY THAT:

            1.   THE CORRECT TAXPAYER IDENTIFICATION NUMBER OF THE ACCOUNT HOLDER TO BE USED FOR TAX REPORTING
                 PURPOSES IS:·                                      ; and,
            2.   THE ACCOUNT HOLDER IS NOT SUBJECT TO BACKUP WITHHOLDING DUE TO FAILURE TO REPORT INTEREST AND
                 DIVIDEND INCOME; and,
            3.   THE ACCOUNT HOLDER IS A U.S. PERSON OR A U.S. RESIDENT ALIEN; and,
            4.   1HE ACCOUNT HOLDER IS EXEMPT FROM FATCA REPORTING AND THE FATCA CODE (if any) ENTERED IS CORRECT.
            EXCEPT (Check applicable box)


                 D       The Account Holder Is currently subject to backup withholding and has not been notified by the Internal Revenue Service that
                         backup withholding has been terminated.



                 D       The Account Holder Is a Non-Resident Allen, Foreign Citizen or Foreign Entity and ls exempt from backup withholding and
                         lnfonnation reporting and an appropriate IRS Form W-8, Foreign Status Certificate has been completed.

     Exemption from backup withholding payee code (If any)       Exemption from FATCA reporting code for accounts outside US only _ __
     Government Re ulation ma re ulre that CNB re ort Interest Income Information.


                                                                          RESOLUTION
   RESOLVED: The President, any Vice President, the Secretary or the Treasurer of this Company Is and at all times was authorized to enter Into deposil,
   fund transfer, brokerage, Investment, treasury management and deposit service agreements with City National Bank or City Natlonal Securities, Inc. on
   behalf of \his Company and to designate from lime to time who is authorized lo withdraw funds, initiate payment order and otherwise give instructions on
   behalf of this Company with respect to Its deposit and brokerage accounts. RESOLVED FURTHER: This au\horlzalion Is In addition to any other
   authorizations in effect and shall remain In full force until City National Bank and City National Securities, Inc., receive written notice of its revocation at
   the address(es) and In the manner designated by them.

   Certlflcatlon by Secret<iry: I certify Iha\: (1) I am \he Secretary or Asslslan\ Secretary of the Company named above; (2) the foregoing Resolution Is a
   complete and accurate copy of a Resolution duly adopted by the Company's Board of Directors (or by the Company's member if II Is an unincorporated
   association); (3) the Resolution Is In full force and has not been revoked or changed in any way; and (4) the slgnature(s) In \he "Agreement by Client"
   and "Authorli:ed Signers" sections of this form are the genuine signatures of the person(s) authorized to take action by the Resolution

   SIGNATURE 0       SECRETARY (SIGN IN BLACK INK ONLY ANO SIGN ON SIGNATURE LINE BELOW)

      \''                           PEREZ BATASHVILI                             PRES/SEC                             1 _, (":f- -l,(J
    Signature of Secrelary or Assistant Secretary                                                              Date




                                                                                                                                           APP000013
3/17/2020                                                                                                                      City National Bank
                                                                    Page 1of3                                                               Revised 4/19/2019
             Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                              Page 14 of 63 PageID 3927

Account Title :                                                                             Account Number:
TX ADMIN, INC., A DE CORPORATION




  AGREEMENT BY CLIENT
  E3y signing below I/we, the "Cllent," acknowledge receipt of the Account Agreement and Disclosures and appllcable disclosures and fee schedule(s)
  oontaining the terms, conditions and fees governing the account(s), products and services designated above and any accounts designated under
  "Additional Accounts" below and any products and services later contracted for, as amended by disclosures and fee schedule(s) provided at the lime
  of contracting. INVe agree that these terms, conditions and fees govern each account established with City National Bank ("CNB") or City Natrona!
  Securities, Inc. ("CNS") and each service now or later contracted for, as amended by later disclosures. INVe agree that CNB or CNS may provide
  additional terms, conditions and fees from time to time, depending upon the products and services selected by me/us and that CNS or CNS may amend or
  change these terms, condltlons and fees from time to lime on any required notice. If any terms, conditions, fees and any changes thereto are not
  acceptable to me/us, I/we wm close the account(s) or discontinue the service. Where appllcable, my/our continued use of the products and/or services
  i;1fter receipt of the terms, conditions, fees and amendments constitute my/our acceptance of such terms, conditions, fees and amendments thereto.
  I/We agree that Iha Authorized Slgner(s) may withdraw funds and Initiate and confirm payment orders pursuant to the security procedure selected
  respecting Iha account(s) and each Authorized Signer may establish additional accounts with CNB or CNS In the same name(s) and subject to the same
  signing authority stated above, contract for additional services for Iha account(s), and otherwise give Instruction to CNB or CNS. If lNVe Indicated we
  would \Ike lnformallon about the products and services of CNS, you are authorized to share \nforma\lon about melus between CNB and CNS.
  f=URTHER AGREEMENT FOR TREASURY MANAGEMENT
  Capitalized terms used In this Authorization and Agreement, not otherwise defined, have the meanings given to them In the City National Bank Treasury
  Management Services Disclosure and Agreement (the "Agreement").
  13y signing below, the Client acknowledges receipt of the Agreement and agrees lo adhere to the terms and conditions contained In the Agreement, any
  applicable User Documentation, setup forms, related documents, and any other dlsclosuras provided to the Client with regard to the provision of one or
  rnore City National Bank Treasury Management Services.
  lhe Agreement supersedes other Treasury Management Services agreements between the Cllent and CNS. For certain Treasury Management
  Services, the Agreement authorizes on page 5 the Client's System Administrator to assign passwords, user names, and Personal
  identification Numbers to persons that will enable the persons to conduct transactions on deposit accounts set up on the Treasury
  Management Service, notwithstanding the signing authority Identified In the deposit agreement. The System Administrator may also
  designate one or more other persons to perform these same functions the System Administrator ls authorized to perform (each such person
  being called a "User Administrator''). THE AGREEMENT ALSO PROVIDES FOR BINDING ARBllRAilON OF DISPUTES.
  The Client may from time to time request CNB to provide one or more of the Services described In the Agreement. Subject to CNB's approval, the Client
  !llay begin to use any Setvice requested once CNB has received all required forms properly completed and the Client has successfully fulfilled any
  applicable user requirements, Including, but not limited to, testing and training.
  Further, the Gii ent represents and warrants that the Client Is fully competent to execute and deliver this Authorization and Agreement and any other
  documents CNB may require with respect to a Service and that, when signed by the Client, this Authorization and Agreement is the valid and binding act of
  ttie Client.

  I/We certify to CNB and CNS that all the Information on this Agreement is true and correct. INVe authorize CNB to obtain a ChexSystem or other slmllar
  report on Client and to report information. INVe authorize CNB to obtain a ChexSystem or other similar consumer report on each of us signing below and to
  report lnformatlon. If I ask, CNB will tell me whether a consumer report was ordered and, If one was ordered, the name and address of the consumer
  reporting agency that furnished it.
  The Internal Revenue Service does not require your consent lo any provision of this document other than the certifications required lo avoid
  backup withholding.



                  SIGN ON THE SIGNA1URE L:N~ ~                    .

                  Slgnalure:                  ~ ~
                  NamefTllle: PEREZ BATASHVILI I PresidenVSecreta
                  Date:        '3 -   I":i- - Z.c=>   Place of Signing:
                                                                                        (City and State)


AUl'HORIZEP SIGNERS (SIGN IN BOX BELOW)

                                                                                        PEREZ BATASHVILI
                                                                                Name:



              "?-~        j                                                 Tille:
                                                                                        PresldenVSecretary

    x-,...-,.~-'--~~~~~~~~~~~~~~­
     s1gn here
   1------------------------~ Rastriction/Aflas Name/Facslmife: - - - - - - - - - - - - - - -




                                                                                                                                    APP000014
                                                                                                                        City National Bank
3/17/2020
                                                                  Page 2 of 3                                                        Revised 4/19/2019
               Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                      Page 15 of 63 PageID 3928

Account Title :                                                                            Account Number:
iX ADMlN, INC., A DE CORPORAilON




       BANK USE ONLY
        Today's Dale I Time                                     Opened By                            Opening Deposit    $0.00
        3/17/2020 11:56 AM                                      Yuni Hernandez Sanchez

        Supersedes Card Dated                                   Superseded By                        Rate Bulletin Provided?         ~s        0No
                                                                                                     New Account Letter Provided?        Yes   0No
        Officer(s): 00603, 00605                                                                    Is the entity doing business In the state the
                                                                                                    account ls opened?
                                                                                                                                                 No



                                                                                an~
        Original Opening Date                                   Reviewed By                         Is this business a charily?
               ;,      r+.. '?O....W
                                                                                 v
        Date Closed                                             Reason Closed
                                                                                     I               Type of Buslness/NAICS Code
                                                                                                    ADMIN COMPANY FOR REAL ESTATE



   ADDITIONAL ACCOUNTS
   Cl Ien t au th ori zes th e fo II owna
                                       I addltlona accoun s:
            ACCOUNT INFORMATION                                  OPENED         REVIEWED    DATE
                                                                                                                  CLOSING REASON
               TYPE                 ACCOUNT NO.                DATE      BY          BY    CLOSED




                                                                                                                     Citv National Bank
3/17/2020
                                                                       Page 3 of 3                                                 APP000015
                                                                                                                                   Revised 4/19/2019
                  Case 3:20-cv-02910-L Document 251 Filed 05/13/21                       Page 16 of 63 PageID 3929


:XH1309DPCSTM              03312000006853846
                                                                Page 1         (0)

                                                               Account#:•••


                This statement: March 31, 2020                  Contact us:
                Last statement: March 17, 2020                  800 773-7100

                                                               Sunset/Doheny Office
                                                               9229 Sunset Boulevard
                006                              0830N         West Hollywood CA 90069
                TX ADMIN, INC.
                THE GREEN, STE B                                cnb.com
                DOVER DE 19901




1siness Checking

1ccount Summary                          Account Activity
1ccount number                           Beginning bal      (3/17/2020)                     $0.00
linimum balance                  $100.00 Deposits           (1)               + 100.00
werage balance                   $100.00 Electronic er      (0)                 + 0.00
wg. collect bal                  $100.00 Other credits      (0)                 + 0.00
                                         Total credits                                   +$100.00
                                         Debits                               - $0.00
                                         Ending balance     (3/31/2020)                   $100.00

:POSITS
tte Description                                                       Reference           Credits Control Number
·17 Deposit                                                                                100.00 000008020008200

1ILY BALANCES



tte             Amount    Date             Amount    Date            Amount
1-17            100.00




                                                                                                           APP000016
                 Case 3:20-cv-02910-L Document 251 Filed 05/13/21                     Page 17 of 63 PageID 3930

:XH1309DPCSTM              04302000006853846
                                                            Page 1         (0)

                                                            Account#:   •••Ill
                This statement: April 30, 2020              Contact us:
                Last statement: March 31, 2020              800 773-7100

                                                            Sunset/Doheny Office
                                                            9229 Sunset Boulevard
                006                              0830N      West Hollywood CA 90069
                TX ADM IN, INC.
                THE GREEN, STE B                            cnb.com
                DOVER DE 19901




isiness Checking

1ccount Summary                       Account Activity
1ccount number                        Beginning bal    (3/31/2020)                     $100.00
linimum balance               $100.00 Credits                            + $0.00
werage balance                $100.00 Debits                            - $0.00
wg. collect bal               $100.00 Ending balance   (4/30/2020)                     $100.00

                             ** No activity this statement period **




                                                                                                     APP000017
                  Case 3:20-cv-02910-L Document 251 Filed 05/13/21                          Page 18 of 63 PageID 3931

:XH1309DPCSTM              05292000006853846
                                                                  Page 1         (0)

                                                                  Account#:•••


                This statement: May 29, 2020                      Contact us:
                Last statement: April 30, 2020                    800 773-7100

                                                                  Sunset/Doheny Off ice
                                                                  9229 Sunset Boulevard
                006                              0830N            West Hollywood CA 90069
                TX ADMIN, INC.
                THE GREEN, STE B                                  cnb.com
                DOVER DE 19901




1siness Checking

1ccount Summary                       Account Activity
1ccount number                        Beginning bal         (4/30/2020)                      $100.00
1inimum balance               $100.00 Credits                                    + $0.00
1verage balance               $100.00 Checks paid           (0)                   - 0.00
wg. collect bal               $100.00 Electronic db         (0)                   - 0.00
                                      Other debits          (1)                  - 22.00
                                      Total debits                                          - $22.00
                                      Ending balance        (5/29/2020)                       $78.00

'HER DEBITS
tte Description                                                         Reference             Debits Control Number
·29 Service Charge MONTHLY MAINT                                                               22.00 000000000000000

1ILY BALANCES



1te             Amount   Date            Amount      Date              Amount
1-30            100.00   05-29            78.00




                                                                                                              APP000018
                 Case 3:20-cv-02910-L Document 251 Filed 05/13/21                          Page 19 of 63 PageID 3932


:XH1309DPCSTM              06302000006853846
                                                                 Page 1         (0)

                                                                 Account #: • • • I I


                This statement: June 30, 2020                    Contact us:
                Last statement: May 29, 2020                     800 773-7100

                                                                 Sunset/Doheny Off ice
                                                                 9229 Sunset Boulevard
                006                             0830N            West Hollywood CA 90069
                TX ADM IN / INC.
                THE GREEN, STE B                                 cnb.com
                DOVER DE 19901




1siness Checking

1ccount Summary                         Account Activity
1ccount number                          Beginning bal      (5/29/2020)                       $78.00
linimum balance                  $78.00 Credits                                 + $0.00
werage balance                   $78.00 Checks paid        (0)                   - 0.00
1vg. collect bal                 $78.00 Electronic db      (0)                   - 0.00
                                        Other debits       (1)                  - 22.00
                                        Total debits                                       - $22.00
                                        Ending balance     (6/30/2020)                       $56.00

:HER DEBITS
1te Description                                                        Reference             Debits Control Number
·30 Service Charge MONTHLY MAINT                                                              22.00 000000000000000

1ILY BALANCES



1te             Amount   Date             Amount    Date             Amount
i-29             78.00   06-30             56.00




                                                                                                             APP000019
                 Case 3:20-cv-02910-L Document 251 Filed 05/13/21                           Page 20 of 63 PageID 3933

:XH1309DPCSTM              07312000006853846
                                                                  Page 1         (0)

                                                                  Account#: • • •


                This statement: July 31, 2020                     Contact us:
                Last statement: June 30, 2020                     800 773-7100

                                                                  Sunset/Doheny Off ice
                                                                  9229 Sunset Boulevard
                006                             0830N             West Hollywood CA 90069
                TX ADM IN I INC.
                THE GREEN, STE B                                  cnb.com
                DOVER DE 19901




'FECTIVE JULY 1, 2020, WE HAVE CHANGED OUR FUNDS AVAILABILITY
lLICY. WE HAVE INCREASED THE AMOUNT WE MAKE CHECK DEPOSITS
'AILABLE FOR WITHDRAWAL IF LONGER DELAYS APPLY FROM $200 TO $225. IN
lDITION, THE AMOUNT AVAILABLE FOR WITHDRAWAL ON EXCEPTION HOLDS FOR
1RGE DEPOSITS AND NEW ACCOUNTS INCREASED FROM $5,000 TO $5,525. SEE
lUR ACCOUNT AGREEMENT AND DISCLOSURES FOR MORE INFORMATION.

1siness Checking

1ccount Summary                          Account Activity
1ccount number                           Beginning bal      (6/30/2020)                       $56.00
linimum balance                  $56. 00 Credits                                 + $0.00
1verage balance                  $56.00 Checks paid         (0)                   - 0.00
1vg. collect bal                 $56.00 Electronic db       (0)                   - 0.00
                                         Other debits       (1)                  - 22.00
                                         Total debits                                       - $22.00
                                         Ending balance     (7/31/2020)                       $34.00

~HER   DEBITS
1te     Description                                                     Reference             Debits Control Number
·31     Service Charge MONTHLY MAINT                                                           22.00 000000000000000

1ILY BALANCES



1te             Amount   Date             Amount    Date               Amount
i-30             56.00   07-31             34.00




                                                                                                              APP000020
                 Case 3:20-cv-02910-L Document 251 Filed 05/13/21                           Page 21 of 63 PageID 3934


:XH1309DPCSTM              08312000006853846
                                                                 Page 1           (0)

                                                                 Account #:   I         a
                This statement: August 31, 2020                  Contact us:
                Last statement: July 31, 2020                    800 773-7100

                                                                 Sunset/Doheny Off ice
                                                                 9229 Sunset Boulevard
                006                            0830N             West Hollywood CA 90069
                TX ADM IN, INC.
                THE GREEN, STE B                                 cnb.com
                DOVER DE 19901




1siness Checking

•ccount Summary                         Account Activity
lCcount number                          Beginning bal      (7 /31/2020)                       $34.00
linimum balance                  $34.00 Credits                                   + $0.00
werage balance                   $34.00 Checks paid        (0)                     - 0.00
wg. collect bal                  $34.00 Electronic db      (0)                     - 0.00
                                        Other debits       (1)                    - 22.00
                                        Total debits                                        - $22.00
                                        Ending balance     (8/31/2020)                        $12.00

:HER DEBITS
tte Description                                                        Reference              Debits Control Number
·31 Service Charge MONTHLY MAINT                                                               22.00 000000000000000

lILY BALANCES



tte             Amount   Date             Amount   Date               Amount
'-31             34.00   08-31             12.00




                                                                                                              APP000021
                 Case 3:20-cv-02910-L Document 251 Filed 05/13/21                          Page 22 of 63 PageID 3935

:XH1309DPCSTM              09302000006853846
                                                               Page 1         (0)

                                                               Account #: • • •


                This statement: September 30, 2020             Contact us:
                Last statement: August 31, 2020                800 773-7100

                                                               Sunset/Doheny Office
                                                               9229 Sunset Boulevard
                006                            0830N           West Hollywood CA 90069
                TX ADM IN 1 INC.
                THE GREEN, STE B                               cnb.com
                DOVER DE 19901




>DATES HAVE BEEN MADE TO YOUR ACCOUNT AGREEMENT THAT TAKE EFFECT
!MEDIATELY. THE UPDATES PERTAIN TO THE FOLLOWING SECTIONS: SPECIAL
JLES FOR NEW ACCOUNTS (UNDER FUNDS AVAILABILITY AND DEPOSIT HOLDS);
:COUNTS OWNED BY MINORS; THE BANK'S RIGHTS IN ADVERSE CLAIMS AND
lEEZING ACCOUNTS; AND MULTIPLE SIGNATURE REQUIREMENTS. CONTACT YOUR
:LATIONSHIP MANAGER OR SEE WWW.CNB.COM/ACCOUNTAGREEMENT FOR
:TAILS.

isiness Checking

1ccoun t Summary                      Account Activity
1ccount number              • • • Beginning bal          (8/31/2020)                           $12.00
linimum balance               $12. 00 Deposits           (0)               + 0.00
werage balance            $85,173.43 Electronic er       (1)         + 492,500.50
1vg. collect bal          $85,173.00 Other credits       (0)               + 0.00
                                      Total credits                                     +$492,500.50
                                      Checks paid        (0)                   - 0.00
                                      Electronic db      (1)             - 200,000.00
                                      Other debits       (2)                  - 50.00
                                      Total debits                                      - $200,050.00
                                      Ending balance     (9/30/2020)                      $292,462.50

,ECTRONIC CREDITS
tte Description                                                                               Credits Control Number
·25 Incoming Wire-Dom                                                                      492,500.50 200925000017042

,ECTRONIC DEBITS
tte Description                                                                                Debits Control Number
·29 Domestic Wire                                                                          200,000.00 200929000015995




                                                                                                               APP000022
                 Case 3:20-cv-02910-L Document 251 Filed 05/13/21               Page 23 of 63 PageID 3936

:XH1309DPCSTM              09302000006853846




                TX ADMIN, INC.                            Page 2
                September 30, 2020                        Account   #:•Ill&••



:HER   DEBITS
1te     Description                                                 Reference     Debits Control Number
·25     Service Charge INCOMING WIRE-DOM                                           15.00 000000000000000
·29     Service Charge DOM OUTGOING WIRE                                           35.00 000000000000000

1ILY BALANCES



tte             Amount    Date           Amount   Date           Amount
1-31             12.00    09-25      492,497.50   09-29      292,462.50




                                                                                                  APP000023
                  Case 3:20-cv-02910-L Document 251 Filed 05/13/21                              Page 24 of 63 PageID 3937

:XH1309DPCSTM              10302000006853846
                                                                   Page 1         (0)

                                                                   Account #: • • •,.


                This statement: October 30, 2020                   Contact us:
                Last statement: September 30, 2020                 800 773-7100

                                                                   Sunset/Doheny Off ice
                                                                   9229 Sunset Boulevard
                006                            0830N               West Hollywood CA 90069
                TX ADMIN, INC.
                THE GREEN, STE B                                   cnb.com
                DOVER DE 19901




isiness Checking

1ccount Summary                         Account Activity
1ccount number                          Beginning bal        (9/30/2020)                      $292,462.50
1inimum balance            $42,427.50 Credits                                     + $0.00
1verage balance           $122, 441. 50 Checks paid          (0)                   - 0.00
1vg. collect bal          $122, 441. 00 Electronic db        (1)             - 100,000.00
                                        Other debits         (2)             - 150,035.00
                                        Total debits                                        - $250,035.00
                                        Ending balance       (10/30/2020)                      $42, 427. 50

,ECTRONIC DEBITS
tte Description                                                                                    Debits Control Number
1-13 Domestic Wire                                                                             100,000.00 201013000006483

:HER   DEBITS
tte     Description                                                      Reference                 Debits Control Number
1-9     Transfer Debit TRANSFER TO DEPOSIT ACCOUNT 00600121707                                 150,000.00 211001009160642
1-13    Service Charge DOM OUTGOING WIRE                                                            35.00 000000000000000

1ILY BALANCES



1te             Amount   Date            Amount      Date               Amount
l-30        292,462.50   10-09       142,462.50      10-13           42,427.50




                                                                                                                   APP000024
                 Case 3:20-cv-02910-L Document 251 Filed 05/13/21                              Page 25 of 63 PageID 3938

:XH1309DPCSTM                11302000006853846
                                                                    Page 1         (1)

                                                                    Account #:· • • •


                This statement: November 30, 2020                   Contact us:
                Last statement: October 30, 2020                    800 773-7100

                                                                    Sunset/Doheny Office
                                                                    9229 Sunset Boulevard
                006                              0830L              West Hollywood CA 90069
                TX ADM IN I INC.
                THE GREEN, STE B                                    cnb.com
                DOVER DE 19901




1siness Checking

1ccount Summary                         Account Activity
1ccount number                          Beginning bal         (10/30/2020)                    $42,427.50
linimum balance              $40,320.38 Credits                                  + $0.00
werage balance               $41,000.10 Checks paid           (1)             - 2,107.12
wg. collect bal              $41,000.00 Electronic db         (0)                 - 0.00
                                        Other debits          (0)                 - 0.00
                                        Total debits                                       - $2,107.12
                                        Ending balance        (11/30/2020)                  $40,320.38

!ECKS PAID


1mber               Date                    Amount                  Control
                    11-10                 2,107.12          000008070040900

1ILY BALANCES



tte             Amount      Date          Amount     Date               Amount
1-30         42,427.50      11-10      40,320.38




                                                                                                              APP000025
                 Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                Page 26 of 63 PageID 3939

:XH1309DPCSTM                12312000006853846
                                                                     Page 1         (1)

                                                                     Account#:••••


                This statement: December 31, 2020                    Contact us:
                Last statement: November 30, 2020                    800 773-7100

                                                                     Sunset/Doheny Office
                                                                     9229 Sunset Boulevard
                006                              08301               West Hollywood CA 90069
                TX ADM IN, INC.
                THE GREEN, STE B                                     cnb.com
                DOVER DE 19901




** Closed Account - Final Statement
1siness Checking

1ccount Summary                           Account Activity
1ccount number                            Beginning bal        (11/30/2020)                    $40,320.38
linimum balance                    $0.00 Credits                                    + $0.00
werage balance               $34, 272. 32 Checks paid          (1)             - 40,320.38
1vg. collect bal             $34,272.00 Electronic db          (0)                  - 0.00
                                          Other debits         (0)                  - 0.00
                                          Total debits                                        - $40,320.38
                                          Ending balance       (12/31/2020)                          $0.00

!ECKS PAID


1mber               Date                     Amount                  Control
!65                 12-18                 40,320.38          000008250033100

1ILY BALANCES



1te             Amount      Date           Amount     Date               Amount
.-30         40,320.38      12-18             .00




                                                                                                                APP000026
Run Date: 26-Mar-21
              Case                          Transaction
                      3:20-cv-02910-L Document 251 FiledDetail Report
                                                            05/13/21    Page 27 of 63 PageID 3940          Page: 1
Run Time: 8:32 PM                                                                           User Name: FSAPANGH

BNK: CNB        SND DATE: 200929                   VAL: 200929           TRN: 200929-00015995
AMT: $200,000.00                                   CUR:USD               FOR AMT: 200,000.00
SRC: FAX        ADV: FED         TYP: FTR          LOC:MTRANS            CHECKNUM:


DBT: D/006853846                                          CDT: A/121000358
ACC:LN       WI                               ONFILE:N    ACC:••••-                                   ON FILE: Y
DEPT: 006                                       CTRY:     DEPT: 098                                      CTRY:
TX ADMIN, INC.                                            BANK OF AMERICA, NTSA
THE GREEN, STE B                                          555 CALIFORNIA ST.
DOVER DE 19901                                            SAN FRANCISCO, CA 94104

                                                          BNF: /325111475063                                BK:N
                                                          MB STYLE INC
                                                          134 S ELM DR
                                                          BEVERLY HILLS CA 90212

                                                          ORIG TO BNF INFO:
                                                          PAYING INVOICE




                                                                                         APP000027
Run Date: 26-Mar-21
              Case                          Transaction
                      3:20-cv-02910-L Document 251 FiledDetail Report
                                                            05/13/21    Page 28 of 63 PageID 3941           Page: I
Run Time: 8:32 PM                                                                            User Name: FSAPANGH

BNK: CNB        SND DATE: 200925                   VAL: 200925            TRN: 200925-00017042
AMT: $492,500.50                                   CUR:USD                FOR AMT: 492,500.50
SRC: FED        ADV: LTR         TYP: FTR          LOC:                   CHECKNUM:


DBT:
ACC: A/322070381
     _ _ _ __                                              CDT: D/006853846
                                              ON FILE: N   ACC: _ _ __                                 ON FILE: N
DEPT: 098                                        CTRY:     DEPT:                                         CTRY:
EAST WEST BANK                                             TX ADMIN, INC.
PASADENA, CA                                               THE GREEN, STE B
                                                           DOVER DE 19901
SEND:
SNDR REF NUM: D803209252000081                             BNF:                                              BK:N

ORIG: /8088027233                                          ORIG TO BNF INFO:
TOWER ESTATES, INC.                                        PAYROLL
224 CONWAY AVE
LOS ANGELES CA 90024
LOS ANGELES CA USA 90024
REFNUM:




                                                                                          APP000028
Run Date: 26-Mar-21
              Case                          Transaction
                      3:20-cv-02910-L Document 251 FiledDetail05/13/21
                                                               Report    Page 29 of 63 PageID 3942             Page: 1
Run Time: 8:32 PM                                                                               User Name: FSAPANGH

BNK: CNB        SND DATE: 201013                   VAL: 201013                TRN:201013-00006483
AMT: $100,000.00                                   CUR: USD                   FORAMT: 100,000.00
SRC: FAX        ADV: FED         TYP: FTR          LOC:MTRANS                 CHECKNUM:


DBT: D/006853846
ACC: _ _ __
DEPT: 006
                                              ON FILE:
                                                CTRY:
                                                         NAce:••••••
                                                           CDT: A/021000021

                                                           DEPT: 098
                                                                                                          ON FILE: Y
                                                                                                            CTRY:
TX ADMIN, INC.                                             CHASE MANHATTAN BANK
THE GREEN, STE B                                           4 NEW YORK PLAZA 15 FLR
DOVER DE 19901                                             NEW YORK CITY NY

                                                           BNF: /3612297809                                     BK:N
                                                           PEREZ BATASHVILL
                                                           8564 FRANKLIN AVE
                                                           LOS ANGELES, CA 90069




                                                                                             APP000029
   TX ADMIN, INC.
   THE GREEN, STE B
   DOVER D~ 19901    Case 3:20-cv-02910-L
                                                ,..,"'."'°
                                     DATE / / -Document
                                               / D - 20 251 Filed
                                                                        0001
                                                                 H05/13/21
                                                                   ~I i~
                                                                                             II
                                                                                                       I     UHL                                                   8
                                                                                                                                                 Page 30 of 63 PageID
                                                                                                                                                                  ~~
                                                                                                                                                                           ~
                                                                                                                                                                      3943c ~
                                                                                                                                                                                    .
                      Cit N~-nm.iiJJ BVVVif::                 $I~-~l
                                                                                                                                                                                  ~~
                                                             ~
                                                                                                             ~   Hd                                                               ~~        (
                                                                                                                                                                                                f
                    ---:-'----r-1-------.-:---                  2 IO~. 1z.... Il                   )   ~ : 1110181       II~~:   aia
                                                                                                                                                                                  OI"
                                                                                                                                                                                  g~            7
                                                                                                  -~ -···--r~i
                                                                   I

                                                                                                       .. -- ...                                                                  p.~- ,_       -
  -'--'----'-111=~-=..__.~'-"-'-"'-'-"-'-=-+.-~-'-'--.,A.-J.---DDL~RS                        J                   ~




 ' CiTYNATIONALBANK·l' CityNaUonal Bank
               l                              l                                              J         p
                                                                                                             ~H·~ ~~
                                                                                                                                                                                  -·
                                                                                                                                                                                  ~p




                                                                                                             Wfi h
                                                                                                       ~                                                                          '<•
 ,           II• ""Y'P (600) 773-7100            ...,.__                                    (JI                                                                                   sm
                                                                                                       i
            t°p<~e J                       t'f~
                                                                                                                                                                                  ob
                                                                                                       ~                                                                          ·~
  MEMO
                                                                                                             K
                                                                                                             ~
                                                                                                                 f.  ~
                                                                                                                            l                                                     ~-•;;
                                                                                                       ~         H
     1: L 2 20 H:,Q r,r,1:000 L11   1                                                                  n
                                                                                                       n          i         I                                                       ~

Date:20201110 Check:1 Account:6853846 Amount:2107.12                                              Date:20201110 Check:1 Account:6853846 Amount:2107 .12




                                                           WCOUNTER CHECK

                                                               12M      t'?Do""
                                                                          """''°                  1 0111101 ss 11181a10
                                                                                                                                                             S9£l 1)!.."\il\13
                                                                                                                                   B£'ikt:'ov1     >JlO sn uo 9uS££89
                                                                                                  -------~k\'-~JIJJ_QZ/Sl/31_J1·910L6!1~1-----------
                                                                        llOl.LAR.<;    ~


                                                                                      ...


Date:20201218 Check: 1365 Account:•••Amount:40320 .38                                             Date:20201218 Check:1365 Account:-...Amount:40320.38




                                                                                                                                                                                 APP000030
Case  3:20-cv-02910-L Document 251 Filed 05/13/21
Simon Batashvili                                                       Page 31 of 63 PageID11/4/2020
                                                                                             3944
                                                                                            Page l (1)

          1                      IN THE UNITED STATES DISTRICT COURT

          2                          NORTHERN DISTRICT OF TEXAS

          3

          4                                                        )
                COMMODITY FUTURES TRADING                          )
          5     COMMISSION et al.,                                 )
                                                                   )
          6                    Plaintiff,                          ) Case No.:
                                                                   ) 3:20-CV-2910-L
          7           vs.                                          )
                                                                   )
          8     TMTE, INC. A/k/a METALS.COM,                       )
                CHASE METALS, INC., CHASE                          )
          9     METALS, LLC, BARRICK                               )
                CAPITAL, INC., LUCAS THOMAS                        )
        10      ERB a/k/a LUCAS ASHER a/k/a                        )
                LUKE ASHER, and SIMON                              )
        11      BATASHVILI                                         )
                                                                   )
        12                     Defendants.                         )
                                                                   )
        13            and                                          )
                                                                   )
        14      Tower Equity, LLC,                                 )
                                                                   )
        15      Relief Defendant                                   )
                                                                   )
        16

        17

        18       REMOTE VIDEO-RECORDED DEPOSITION OF SIMON BATASHVILI

        19                           Wednesday, November 4, 2020

        20                                          VOLUME I

        21

        22    Stenographically Reported by:
              Mechelle S. Gonzalez
        23    CSR No. 13250
              Job No. 96641
        24

        25    PAGES 1 - 201
                                                                                          EXHIBIT
~}Trustpoint.One I Alderson,                www. trnstpoint. one
                                      www.aldersonreporting.com                            s
                                                                                       APP000031
Case
Simon 3:20-cv-02910-L
      Batashvili      Document 251 Filed 05/13/21                          Page 32 of 63 PageID11/4/2020
                                                                                                 3945
                                                                                                 Page 21 (78 - 81)
                                                Page 78                                                     Page 80
 1                                                         1   possession of the watch,
 2                                                         2       Q. Where is that watch?
                                                                   A. What watch are you tallcing about? Because
 4                                                         4   I don't have a -- I just don't have a watch.
 5                                                         5       Q. Have you ever owned a watch in your
                                                           6   lifetime?
 7                                                         7       A. I've had a watch, sure.
                                                                   Q. Yes?
                                                           9       A. Yes.
10                                                        10       Q. Have you ever purchased a watch outside the
11                                                        11   United States?
12                                                        12       A. !fl remember correctly, I think you are
13                                                        13   right. There was a watch that was purchased in
14                                                        14   London. I think that's where it was. It could have
15                                                        15   been Paris or something like that,
16                                                        16       Q. Where is that watch?
17                                                        17       A. I don't have the watch. It should be
18                                                        18   somewhere in the house if it was, or it's lost.
19                                                        19       Q. How much did you purchase the watch for?
20                                                        20       A. I think it was under 3,000, but I'm not
21                                                        21   sure. I can't remember. Something like that.
22                                                        22
23                                                        23
24                                                        24
25                                                        25
                                                      -1-
                                                Page 79
                                                                                                               -
                                                                                                            Page 81
 l                                                         l

 2                                                         2
 3                                                         3
 4

 5                                                         5

 6                                                         6

 7                                                         7
 8      Q. Do you own any interest in any jewelry?
 9      A. Not that I'm aware of.
10      Q. My understanding, you purchased a watch in     10
11   London.                                              11
12         Do you still have that watch?                  12
13      A. I ... yeah, I don't have it. I can't           13

14   remember. Can you refresh my memory what the watch   14
15   was?                                                 15
16      Q. Your wife told me that you had a w~tch that    16

17   you purchased in London in the left bank.            17
18      A. Oh, yeah. It's a klnd of tripped up in our     10
19   house. I don't know where, sometimes, things are.    19
20   So I didn't -- I don't have any possession of any    20

21   watch.                                               21

22      Q. So what your wife told me was -- was not       22

23   true? Is that what you're saying?                    23

24      A. No, l'm not saying that. l'm saying I          24

2s   don't have anv possession of -- I don't have         25


~ Trustpoint.One I Alderson,               www. trustpoint. one                                   800.FOR.DBPO
                                         www.aldersonreporting.com                                 (800.367.3376)


                                                                                                  APP000032
simon J::rntasnvrn                                                                                                             l l!'+I LVLV
                                                                                                                     Page 22 (82 - 85)
   Case 3:20-cv-02910-L Document 251PageFiled
                                          82  05/13/21                                  Page 33 of 63 PageID 3946
                                                                          1

                                                               'Ind       2




                                                                          4

                                                                          5

                                                                          6

                                                                          7



                                                                          9

                                                                      10

                                                                      11

                                                                      12

                                                                      13

                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25
                                                                      -
                                                                          1

                                                                          2

                                                                          3

                                                                          4

                                                                          5

                                                                          6

                                                                          7

                                                                          8

                                                                          9

                                                                      10

                                                                      11

                                                                      12

                                                                      13         Q. Is it your testimony under oath that you
                                                                      14     have no recollection of ever being a trustee of a
                                                                        15   trust?
                                                                        16       A. There's -- at least set up a trust. I
                                                                        17   don't lmow if that's different. I've set up a trust
                                                                        18   in the past.
                                                                        19       Q. When you say "we," who -- who do you mean
                                                                        20   when you say "we"?
                                                                        21       A. It was a family trust, I believe.
                                                                        22       Q. When was the family trust set up?
                                                                        23       A. A couple years ago.
                                                                        24       Q. And what assets were put into the family
                                                                        25   trust?
. -------- -- --·- - - - - - - - - - - - - - - - - - - - - - - - - - - ' - - - - ' = - = = . : . . . - - - - - - - - - - - - - - - - - - - '
                                                     www. trustpoint. one                                             800.FOR.DEPO
~7,?'Trustpoint.One     Alderson,,
                                                   www.aldersonreporting.com                                           (800.367.3376)
                                                                                                                  APP00032A
01111011nata~uv111

                                                                                           Page 23 (86 - 89)
     Case 3:20-cv-02910-L Document 251PageFiled
                                            86  05/13/21                  Page 34 of 63 PageID 3947Page   88
 1        A. I'm not -- I don't recall, but I'm sure
 2   we'll be able to get you access to that information.
 3        Q. What's the name of the trust?
 4        A. I think it's -- I think it's called the
 5
     Capbap Trust.
 6        Q. I'm sorry. How do you spell that?                6

 7                                                            7
          A. C-a-p-b-a-p.
                                                              8
          Q. Capbap Trust?
                                                              9
 9        A. The Capbap Trust, I believe that's what
10                                                           10
     it's called.
11        Q. And who is in charge of that trust? Who         11

12                                                           12
     would be the trustee of that trust?
13                                                           13
          A. Who's in charge of it?
                                                             14
14
          Q. Yes, sir.
15                                                           15
          A. Let me think. An attorney. My attorney.
                                                             16
16        Q. What's your attorney's name?
17                                                           17
          A. Gary something. It's so long ago. Gary --
                                                             18
18   I'll remember, Mr. Crawford.
                                                             19
19        Q. So if we leave a blank in the deposition
                                                             20
20   transcript for his name, you'll be able to fill that
21                                                           21
     name in?
                                                             22
22        A. Gary is the first name. I just can't
23                                                           23
     remember the last name.
                                                             24
24        Q. Can you agree to find his last name and
                                                             25
25   fill that in in the denosition transcrint?
                                                   Page 87
                                                              1
 1      A. Yes, sir. I will -- I'll -- I'll find it
 2                                                            2
     for you.
 3      Q. Who are the beneficiaries of that trust?           3

                                                              4
 4      A. Can you hear me, sir?
 5                                                            5
        Q. Yes.
                                                              6
 6          Who are the beneficiaries of the trust?
                                                              7
 7      A. I can't recall. We got to look at the
 8                                                            8
     document.
                                                              9
 9       Q. Where would the trust documents be?
10                                                           10
        A. It would be with Gary.
                                                             11
11      Q. Have you received any distributions from
12                                                           12
     that trust since September 24th of 2020?
13                                                           13
        A. No, sir.
                                                             14
14                    -- have you made any equity
15                                                           15
                      any private offerings?
16                                                           16
                      ne?
                                                             17
17                    u ever made any equity investments
18                                                           18
                      fferings?
19                                                           19
                      saying me personally?
20

21

22

23

24

25


                                             www. trustpoint. one                           800.FOR.DEPO
V Trustpoint. One    Alderson,,
                                           www. aldersonreporting. corn                      (800.367.3376)
                                                                                         APP00032B
Simon Batashvili                                                                                         11/4/2020
                                                                                                 Page 26 (98 - 101)
     Case 3:20-cv-02910-L Document 251 Filed 05/13/21                          Page 35 of 63 PageID 3948
                                                       Page 98                                             Page 100
 1                                                                1       ,.
 2                                                                2
                                                                                  I
 3                                                                3
                                                                                                                    1
 4                                                                4

 5                                                                5               I
 6                                                                6
                                                                                                                        '
 7                                                                7

 8                                                                8

 9                                                                9

10                                                               10                   I
11                                                               11                   I
12                                                               12

13
         "                                                       13
                                                                                  I
14                                                               14
                                                                                  I
15                                                               15
                                             '
16                                                               16

17                                                               17
            Q. What financial institutions have you been a
18       signatory with since September of 2017?                 18

19                                                               19               I
            A I believe Bank of America, Wells Fargo,
20                                                               20
         One West, Signature Banl. Let me think a little.
21       What else? I think Morgan Stanley.                      21

22                                                               22

23                                                               23
                               -
24                                                               24
                                                                                  I
25                                                               25
                                                                                                      '         -
                                                       Page 99                                             Page 101
 1                                                                1

 2                                                                2

 3                                                                3

 4                                                                4

 5                                                                5
                                                                      I
 6
                                                         I        6

 7                                                                7
                     I
 8                                                                8
                                                          '
 9                   :                                    I
                                                                  9

10                                                        I      10
                         \
11                                                               11

12                                                               12
                                                                                                            I
13                                                               13   I

14                                                               14

15                                                               15               I
                                                                                  I
16                                                               16

17                                                               17
                                                                                  I
                                                                                             I
     '
18                                                               18
                                                                      I
19                                                               19               i
20                                                               20

21                                                               21

22                                                               22

23

24
                                                                 23

                                                                 24
                                                                                                                I
25                                                               25                          I --
                                                                      --

~/! Trustpoint.One I Alderson.                     www. trnstpoint. one                             800.FOR.DEPO
                                                 www.aldersonreporting.com                           (800.367.3376)
                                                                                                 APP000033
Simon Batashvili                                                                              11/4/2020
                                                                                     Page 30 (114 - 117)
     Case 3:20-cv-02910-L Document 251 Filed 05/13/21            Page 36 of 63 PageID 3949
                                      Page 114                                                   Page 116
 1                                                1

 2                                                2

 3                                                3

 4                                                4

 5                                                5

 6

 7                                                7

 8

 9                                                9

10                                               10

11                                               11

12                                      I        12

13

14                                               14

15                                               15
                                                          Q. And going back to Tower Estates, Inc., did
16                                               16
                                                      it have any bank accounts?
17                                               17       A. yes, it aid.
18                                               18       Q. What bank account?
19                                               19
                                                          A. I think all the similar bank accounts.
20                                               20
                                                      Bank of America, OneWest Ban1c, Wells Fargo .
21                                               21

22                                               22




                                            LS                                                   Page 117
 1                                                1

 2                                                2

 3                                                3

 4                                                4

 5                                                5

 6                                                6

 7                                                7

 8                                                8

 9                                                9

10                                               10

11                                               11

12                                               12

13                                               13

14                                               14

15                                               15

16                                               16

17                                               17

18                                               18

19                                               19

20                                               20

21                                               21

22                                               22

23                                               23

24                                               24

25          I                                    25
~ - --- ·· ·. ·· --...!....-~~----------_J_      _ ___:.__   ______   . --- - -   --- - - - - - - - - - -

WTrustpoint.One    Alderson.       www.trustpoint.one                                    800.FOR.DEPO
                                 www.aldersomeporting.com                                 (800.367.3376)
                                                                                     APP000034
UU.l.lV1-.l J..Ja\.U.0.l.l Y ll.l

                                                                                                        Page 36 (138 - 141)
      Case 3:20-cv-02910-L Document 251PageFiled
                                            138  05/13/21                       Page 37 of 63 PageID 3950
                                                                                                        Page            140
  1                                                               1

  2                                                               2

  3                                                               3

  4                                                               4

  5                                                               5

  6                                                               6

  7                                                               7

  8                                                               8

  9                                                               9

10                                                               10

11                                                               11

12                                                               12

13                                                               13

14                                                               14

15                                                               15

16                                                               16

17                                                               17

18                                                               18

19                                                               19       Q. Have you ever heard ofM as in "Maine," B
20                                                               20   as in "boy," or MB Style, Inc.?
21                                                               21       A. Repeat that? M-B what? Style?
22                                                               22       Q. MB Style. S-t-y-1-e. MB Style, Inc.
23                                                               23       A. Yes. Yes.
24                                                               24       Q. What is that?
25                                                               25      A. That's mv mother's cornoration.
                                                      Page 139                                                     Page 141
  1                                                               1      Q. Did MB Style, Inc., provide any goods or
  2                                                               2   services to you or any defendants?
  3                                                               3      A. Yes, it has.
  4                                                               4      Q. And would that be the decorating that you
  5                                                               5   talked about earlier?
  6                                                               6      A. Yeah, that, and I'm sure some other odd-end
  7                                                               7   stuff as well too. Yes.
  8                                                               8      Q. Well, what other odd-end stuff?
  9                                                               9      A. I -- I can't recall, but it would be mainly
10                                                               10   setup, decorating, things of that nature.
11                                                               11

12                                                               12

13                                                               13

14                                                               14

15                                                               15

16                                                               16

17                                                               17

18                                                               18

19                                                               19

20                                                               20

21                                                               21

22                                                               22

23                                                               23

24                                                               24

25                                                               25
~-
                 -                                                                               ··-·


~ff Trustpoint.One ·.               Alderson.,     www. trustpoint. one                                    800.FOR.DEPO
                                                 www.aldersonreporting.com                                  (800.367.3376)
                                                                                                        APP000035
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                    Page 38 of 63 PageID 3951




                                     l(elly Crawford
                                         Receiver
                                   500 N. Akard, Suite 2700
                                     Dallas, Texas 75201
                                        (214) 706w4213
                               kelly.crawford@solidcounsel.com


                                          February 25, 2021

 Via Electronic Mail and First Class Mail

 Arnold Spencer
 Spencer & Associates
 5949 Sherry Lane, Suite 900
 Dallas, Texas 75225

       RE:      Commodity Futures Trading Commission, et al v. TMI'E, Inc. a/kla Metals.com,
                Chase Metals, Inc., Chase Metals, LLC, Barrick Capital, Inc., Lucas Thomas Erb
                a/k/a Lucas Asher a/kla Luke Asher, Simon Batashvili, Defendants and Tower
                Equity, LLC, Relief Defendant.," Cause No. 3;20-CV-2910-L; pending in the
                United States District Court for the Northern District of Texas, Dallas Division

 Dear Arnold:

        This letter is directed to you as the current attorney of record for Defendant Simon
Batashvili, During Mr. Batashvili's deposition taken on November 4, 2020, in which you
represented Mr. Batashvili, Mr. Batashvili agreed to provide me with specific information, More
than 3 months have elapsed since that deposition and Mr. Batashvili has failed to provide any of
the information he promised.

        As you are aware, pursuant to the Receivership Orders entered by the Court, Mr.
Batashvili has a duty to provide information to me and to cooperate with me. His failure to
provide information he agreed to provide to me under oath at his deposition violates the
Receivership Orders, Prior to reporting Mr. Batashvili's violations of the Receivership Orders
and his failure to provide the information he promised to provide at his deposition, I want to give
Mr, Batashvili a final opportunity to provide such information.

       Specifically, Mr. Batashvili testified he would provide me the following information:

       1. The name of the attorney who is the trustee of the Capbap Trust and the trust
          documents that are with the attorney. Page 86, lines 9-25,' page 87, lines 1-2.

                                                                                     EXHIBIT
                                                                               ~     LL
                                                                               ~     T
                                                                                   ------
                                                                                         APP000036
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                     Page 39 of 63 PageID 3952
 February 25 1 2021
 Pa e 2


        2. A list of all financial institutions in which he has been a signatory. Page 100, lines
              11-22.

        3. The names of the attorneys at BakerHostetler who represented him personally in the
           last three years. Page 1281 lines 3-13.

        4. Contact information for Stewart Paul, his accountant. Page 180, lines 4-12.

        5. His total compensation for 2018. Page 180, lines 13-17.


        With respect to each of the foregoing items, I request that within one week Mr.
 Batashivili provide me the information he testified he would obtain. Should have you have any
 questions regarding any of the foregoing, please let me know.

                                               Sincerely,

                                               ls/Kelly M Crawford
                                               Kelly M. Crawford
                                               Receiver


        cc:      Rich Foelber, CFTC (via email)
                 JonMarc Buffa, CFTC (via email)
                 Chrissi Cella, Office of Attorney General, State of Texas (via email)
                 Peter Lewis, Firm




                                                                                         APP000037
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                              Page 40 of 63 PageID 3953




 From:                         Simon Batashvlll
 Sent:                         Wednesday, Aprll 29, 2020 5:01 PM CDT
 To:                           Gretchen Clark
 cc:                           Falnche Maccarthy
 Subject:                      Re: [EXTERNAL} Batashvlll Insurance Policy


 Let's move forward wit. Thank you for your help.


       On Apr 29, 2020, at 2:36 PM, Gretchen Clark <gretchen_clark@icloud.com> wrote:


       Savings is $3,868.90 annually w/ the multi-car discount on your policy and the cost difference
       between State Farm and Allstate on the other two cars. (This assumes ckiving records don't
       change those numbers.)


            On Apr 29, 2020, at 2:28 PM, Simon Batashvili <simon@towereguity.com> wrote:

            DO you have a tot11l s11vings amount by chance?


            Sent with~

            On Wed, Apr 29, 2020 at 2:26 PM Gretchen Clark <gretchen clark@icloud.com> wrote:

             Simon, it definitely is 11 savings. Im assuming. You want to switch? You guys are currently paying quite 11 bit more for
             Allstate. My assumption is this can still go up based on driving records, but prob still better than AllState at $6061.99
             ammally. Your mom is $4k.

             I'll ask Natalie what next steps are,
             Sent from my iPhone

             Begin forwarded message:


                 From: Natalie Ferrari <natalie.ferrarl.tyta@st11tefarm.com>
                 Date: April 29, 2020 at 2:06:59 PM PDT
                 To: Gretchen Clark <gretchen clark@lcloud.com>
                 Cc: Fainche Maccarthy <fainche@fainchc.com>, Simon Butushvili <simon@towereguity,com>
                 Subject: RE: [EXTERNAL) Batnshvlll Insurance Policy




                 HI Gretchen,


                 Thank you for the email and all the Information. I have attached the auto quotes.




                                                                                                                              EXHIBIT

                                                                                                                     l          s
                                                                                                                          APP000038
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                              Page 41 of 63 PageID 3954




        If the Mercedes and Land Rover Is added the 2019 Mercedes policy will qualify for the
        multlcar discount. The current premium Is $2,958.44. With the multlcar discount the
        premium will decrease to $2,373.95.



        For the jewelry policy, the premiums provided per deductible are annual. The pollcy can be
        put on a monthly payment plan. For Items over $5,000 I will need an appraisal no more than
        5 years old to put the pol Icy enforce. Coverage can be started today.



        Please contact me if you have any questions.



        Thank you,



        Natalie Ferrari

        Lie. # 0125941

        Fred Stahl, Agent

        State Farm Insurance

        18740 Oxnard St. #314

        Tarzana, CA 91356

        Office: 818-705-5846

        Fax:818-342-7614

        Open Monday to Friday 9am to Spm & Saturday by request
        Review us on Yelpl www.FredStahl.net

        Earn $10 for every Referral you send our way!


        It is my job to ask you about Life Insurance.
        Please don't make it my job to tell your family you didn't have any.


        How much Life Insurance do you need? Ciiek HERE to find outl




        'Please do not email mo any personal sonslllve lnfonnallon Socia I Socurlly Numbers, Drivers License, DeblllCredll Card or Bank
        Account Numbers.




                                                                                                                             APP000039
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                  Page 42 of 63 PageID 3955




        This massage may contain confidant/al and/or pr/vi/aged Information, /fyau are not the addressee or
        authorized to receive tl1/s for the addressee, you must not use, copy, disclose, or take any act/an based on
        this message or any Information herein. If you have received this mes saga In error, please advise the sender
        lmmed/alaly by reply e-mail and de/eta thfs message. Thank you for your cooperalfon.




        From: Gretchen Clark [mallto:gretchen clark@lcloud.com}
        Sent: Wednesday,   April 29, 2020 1:19 PM
        To: Natalie Ferrari
                          <natalle.ferrari.tyta@statefarm.com>
        Cc: Falnche Maccarthy <falnche@falnche.com>; Simon Batashvlll
        <slmon@toweregulty.com>
        Subject: Re: [EXTERNAL] Batashvlll Insurance Policy


        Hi Natalle,


        Can you also give us a quote to move two cars over to State Fatm. Details are below for coverage,



        Simon's mom, Manana Batashvili, drives Mercedes



        And, Fainche and Simon drive Range Rover.



        Let me know if you need anything else.




        Thank you.

        Gretchen

        Sent from my iPhone




            On Apr 29, 2020, at 11: 18 AM, Gretchen Clark <gretchen clnrk@icloud.com> wrote:



            Hi Natalie,




                                                                                                            APP000040
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                    Page 43 of 63 PageID 3956




           We're interested in the below deductible preferences. Will you confirm the below costs are al\ annual charge,
           and can you blll us monthly nnd let us know what the monthly rate is? And, finally, how soon can this go into
           effect?


           Thank you.
           Gretchen

           310.739.2268




                        Ring:

                        "Ladies 3-carat, F-color, VS-1 clarity Asscher Cut Solitaire - $59,575

                        $2000 deductible- $940


                        - Ladies 2-stone 18K white gold ring setting for Asscher out diamond; .59 carats, F-oolor, Clarity
                        vs. $2,300
                        No deductible- $60


                        Earrings:

                        - Round Brilliant Diamond, 3.02-carat, Clarity SI-2, Color H- $59,115

                        $2000 deductible- $933


                        ·Round Brilliant Diamond, 3,01-carat, Clarity Sl2, Color G - $59,575

                        $2000 deductible- $940


                        Round Brilliant diamond earrings, 3.05CTTW, Color H-I, Clarity Il-12 - $13,000

                        $1000 deductible- $105


                        Ladies Cartier Love Bracelet, yellow gold, 4 diamonds, 16 cm - $10,100

                        $500 deductible- $104


                        Ladies Cartier Love Bracelet, yellow gold, 16 cm - $6,300

                        $500 deductible- $60




                                                                                                              APP000041
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                               Page 44 of 63 PageID 3957




                      Ladles Cartiel'Watch, New Panthers MM, Yellow Gold Pave Bezel Quart· $27,100

                      $1000 deductible- $233


                      Mens Rolex Daytona 116528-GLDD Champagne Diamond !Bk Yellow Gold -$36,600

                      $1000 deductible- $374


                      Men's Rolex Cosmograph Daytona, Oyster, 40mm, Yellow Gold - $28,500

                      $1000 deductlble· $249


                      Ladies Roiex Day-Date 40, Oyster, 40rnm, Yellow Gold. $36,500

                      $1000 deductible- $373


                      Ladies I BK White Gold Emerald Step Cut Eternity Ring. 1BEmerald step cut diamonds, B.56 carat
                      total, Color 0, VS! - $42,930

                      $2000 deductible- $415


           Sent from my !Phone




              On Apr 28, 2020, at 11 :44 AM, Natalie Ferrari <natalie,ferrari.tyta@stateform.com> wrote:


                                  '
              Thank you for providing the Information, I have listed the quotes per Item below. Each
              quote Includes 4 deductible options. If you would like to see higher deductible options
              please let me know. Also note that you can choose the deductible per Item and the
              minimum premium for this policy is $60 annually.



              Please contact me If you have any questions.



              Thank you 1



              Natalie Ferrari

              Lie. # 0125941

              Fred Stahl, Agent




                                                                                                           APP000042
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                       Page 45 of 63 PageID 3958




             State Farm Insurance

             18740 Oxnard St. #314

             Tarzana, CA 91356

             Office: 818-705-5846

             Fax: 818-342-7614

             Open Monday to Friday 9am to Spm & Saturday by request
             Review us on Yelp! www.FredStahl.net

             Earn $10 for every Referral you send our way!



             It is my job to ask you about Life Insurance.
             Please don't make It my job to tell your family you didn't have any.


             How much Life Insurance do you need? Ciiek HERE to find outl




             'Please do not email me any personal senslllve Information Social Security Numbm, Drivers License, Dobll/Credll Card or
             Bank Account Numbers.




             T/1/s message may contain confident/al and/or prlvl/eged Information. /fyou are not the addressee or
             authorized to receive this for the addressee, you must not use, copy, disclose, or take any action
             based on this message or any Information herein. If you have received this mes~age In error, please
             advise the sender Immediately by reply e-mall and delete this message. Thank you for your
             cooperation.




             From: Gretchen Clark [mallto:gretcben clark@icloud.com)
             Sent: Monday, Aprll 27 1 2020 3:38 PM
             To: Natalie Ferrari <natalle.ferrari.tyta@statefarm.com>
             Cc: Fainche Maccarthy <falnche@falnche.com>; Simon Batashvill
             <slmon@toweregulty.com>
             Subject: Re: [EXTERNAL] Batashvill Insurance Polley



             Ring:

             • Ladies 3-carat, F-color, VS-I clarity Asscher Cut Solitaire· $59,575

             No deductible- $1,487

             $500 deductible- $1,237




                                                                                                                      APP000043
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                               Page 46 of 63 PageID 3959




             $1000 deductible- $1,047

             $2000 deductible- $940


             - Ladies 2-stone !SK white gold ring setting for Asscher cut diamond; ,59 carats, F-color, Clarity VS -
             $2,300

             No deductible- $60

             $500 deductible- $60

             $1000 deductible- $60

             $2000 deductible- $60


             Earrings:

             ·Round Brilliant Dlmnond, 3.02-carat, Clarity SI-2, Color H • $59, 115

             No deductible- $1,476

             $500 deductible- $1,229

             $1000 deductible- $1,040

             $2000 deductible- $933


             ·Round Brilliant Diamond, 3.01-carat, Clarity SI2, Color G - $59,575

             No deductible- $1,487

             $500 deductible- $1,237

             $1000 deductible- $1,047

             $2000 deductible- $940


             Round Brilliant diamond earrings, 3.05CTTW, Color H-I, Clarity II -12 • $13,000

             No deductible- $167

             $500 deductible- $132

             $1000 deductible- $105

             $2000 deductible- $90


             Ladies Cartier Love Bracelet, yellow gold, 4 diamonds, 16 om - $1O,l00

             No deductible· $131




                                                                                                           APP000044
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                             Page 47 of 63 PageID 3960




             $500 deductible- $104
             $1000 deductible- $83
             $2000 deductible- $71


             Ladies Cartier Love Bracelet, yellow gold, 16 cm - $6,300

             No deductible- $86
             $500 deductible- $60
             $1000 deductible- $60
             $2000 deductible- $60


             Ladies Cartier Watch, New Panthers MM, Yellow Gold Pave Bezel Quart- $27,100

             No deductible- $370
             $500 deductible- $293
             $1000 deductible- $233
             $2000 deductible- $199


             Mens Rolex Daytona 116528-GLDD Champagne Diamond 18k Yellow Gold- $36,600

             No deductible- $593
             $500 deductible- $469
             $1000 deductible- $374
             $2000 deductible- $320


             Men's Rolex Cosmograph Daytona, Oyster, 40mm, Yellow Gold -$28,500

             No deductible- $396
             $500 deductible- $313
             $1000 deductible- $249
             $2000 deductible- $214


             Ladies Rolex: Day-Date 40, Oyster, 40mm, Yellow Gold· $36,500

             No deductible- $592




                                                                                            APP000045
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                              Page 48 of 63 PageID 3961




             $500 deductible- $467

             $1000 deductible- $373

             $2000 deductible- $320


             Lndies I BK White Gold Emernld Step Cut Eternity Ring, 18 Emernld step cut diamonds, 8,56 carat totnl,
             Color G, VSI - $42,930

             No deductible- $768

             $500 deductible- $607

             $1000 deductible- $485

             $2000 deductible- $415


             Thank you.

             Gretchen




             Sent from my !Pad

             On Apr 27, 2020, at 2:49 PM, Natalie Ferrari <natalie.ferrari.tyta@statefann.com> wrote:

                 HI Gretchen,



                 Thank you for the email. I spoke with Simon last month and started a renters policy
                 on Conway Ave, The personal property coverage limit Is $700 1000 and personal
                 liability coverage llmlt Is $500,000. The Jewelry coverage maximum for the renters
                 policy is $1,500. To provide a quote for the jewelry policy I'll need a breakdown of
                 the cost per Item and will need to know if any Items are a pair or set.



                 Please contact me If you have any questions.



                Thank you,



                 Natalie Ferrari

                 Lie. ff 0125941

                 Fred Stahl, Agent




                                                                                                         APP000046
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                      Page 49 of 63 PageID 3962




               State Farm Insurance

               18740 Oxnard St. #314

               Tarzana, CA 91356

               Office: 818-705-5846

               Fax: 818-342-7614

               Open Monday to Friday 9am to Spm & Saturday by request
               Review us on Yelp! www.FredStahl.net

               Earn $10 for every Referral you send our way!



               It Is my job to ask you about Life Insurance.
               Please don't make it my job to tell your family you didn't have any.


               How much Life Insurance do you need? Click .!::!1IBE to find outl




               'Please do not email me any personal sensitive Information Social Security Numbers, Drivers Llcenso, Debit/Credit
               Card or Bank Account Numbers.




               This message may contain confidential and/or prlvllogod Information. If you are not tho addressee
               or authorized to receive this for tho addressee, you must not use, copy, dlsc/oso, or take any
               action based on this message or any Information l1ero/n. If you have received this message In
               error, please advise the sander lmmed/ato/y by reply a-mall and delete this message, Thank you
               for your cooperation.




               From: Gretchen Clark [mallto:gretchen clark@lcloud.com]
               Sent: Monday, Aprll 27, 2020 1:58 PM
               To: Natalie Ferrari <natalle.ferrarl.tvta@statefarm.com>
               Cc: Falnche Maccarthy <falnche@falnche.com>; Simon Batashvlll
               <slmon@towerequlty.com>
               Subject: [EXTERNAL] Batashvlll Insurance Polley



               Hi Natalie.

               I am reaching out on behalfofFainche and Simon Batashvili. I'd like to get an estimate to
               add some personal items to their insurance. I realize they don't have renters insurance with
               you so maybe you want to quote that as well? Below please find the details of what to
               estimate.




                                                                                                                     APP000047
Case 3:20-cv-02910-L Document 251 Filed 05/13/21       Page 50 of 63 PageID 3963




                       224 Conway Ave
                       Los Angeles, CA 90024

                       <in111geOO J.jpg>



                       Jewelry value is approx $300k

                       Thanks.
                       Gretchen
                       310.739.2268




                       Sent from my iPhone



    Simon Batashvlll
    Venture Capitalist
    Regd506o, EQUITY
    p:   877-505-7366
    f:   888-546-7568
    a:    8383 Wilshire Blvd,
          Beverly Hiiis, CA 90211
    w:    TowerEgully,Com
          Slmon@TowerEgulty.com




                                                                      APP000048
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                            Page 51 of 63 PageID 3964




 From:               Gretchen Clark
 Sent:               Thursday, May 14, 2020 6:25 PM COT
 To:                 Natalie Ferrari; Simon Batashvill; Falnche Maccarthy
 Subject:            Re: State Farm· policy follow up


 Hi Natalie-

 Please see below:

 Nothing is kept in a Bank Vault.
 Yes, when these items aren't being worn they are kept in a safe at home.
 Yes, the round brilliant diamonds are for a pair of earrings.
 Simon is a venture capitalist and Fainche is an set designer

 See below for all details and proof of purchase, or authenticity for everything.

 When you have a chance to review, would you please confom they're all insured (Auto, Renters,
 Jewelry) and send relevant proof?

 Thank you!
 Gretchen


                Ring w/ Proof of Payment Below
                 -Ladies 3-carat, F-color, VS-1 clarity Asscher Cut Solitaire - $59,575
                $2000 deductible- $940

                - Ladies 2-stone 18K white gold ring setting for Asscher cut diamond; .59 carats,
                F-color, Clarity VS - $2,300
                No deductible- $60




                                                                                           APP000049
Case 3:20-cv-02910-L Document 251 Filed 05/13/21              Page 52 of 63 PageID 3965




            Earrings:
            - Round Brilliant Diamond, 3.02-carat, Clarity SI-2, Color H - $59,115
            $2000 deductible- $933
             - Round Brilliant Diamond, 3,01-carat, Clarity SI2, Color G - $59,575
            $2000 deductible- $940




            Round Brilliant diamond earrings, 3.05CTTW, Color H-I, Clarity 11-12 - $13,000
            $1000 deductible- $105




            Ladies Cartier Love Bracelet, yellow gold, 4 diamonds, 16 cm - $10,100
            $500 deductible- $104




                                                                                     APP000050
Case 3:20-cv-02910-L Document 251 Filed 05/13/21             Page 53 of 63 PageID 3966




            Ladies Cartier Love Bracelet, yellow gold, 16 cm - $6,300

 DO NOT INSURE


            Ladies Cartier Watch, New Panthier MM, Yellow Gold Pave Bezel Quart -
            $27,100
            $1000 deductible- $233




            Mens Ro lex Daytona 116528-GLDD Champagne Diamond 18k Yellow Gold -
            $36,600
            $1000 deductible· $374




                                                                              APP000051
Case 3:20-cv-02910-L Document 251 Filed 05/13/21         Page 54 of 63 PageID 3967




            Men's Rolex Cosmograph Daytona, Oyster, 40mm, Yellow Gold- $28 1500
            $1000 deductible- $249




                                                                            APP000052
Case 3:20-cv-02910-L Document 251 Filed 05/13/21         Page 55 of 63 PageID 3968




            Ladies Rolex Day-Date 40, Oyster, 40mm, Yellow Gold- $36,500
            $1000 deductible- $373




                                                                           APP000053
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                   Page 56 of 63 PageID 3969




                Ladies l 8K White Gold Emerald Step Cut Eternity Ring. 18 Emerald step cut
                diamonds. 8,56 carat total, Color G, VSl - $42,930
                $2000 deductible- $415




 Can we add this as well?
 Ladies l 8k yellow gold Cartier Panthere De Cartier Cocktail Ring w/ 1. 15 carats of round
 brilliant diamonds, pear-shaped emeralds and triangular onyx - $20,700                   ·
 Let's do $lk deductible
 r




                                                                                        APP000054
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                      Page 57 of 63 PageID 3970




 Sent from my iPad



      HI Gretchen,

      I hope this email finds you well. I'm writing today to follow up on the jewelry and umbrella
      policies. I have listed a few questions and a list of appraisals (or bill of sale) needed. Please
      contact me if you have any questions.
        • Are any of the jewelry Items kept In a bank vault? if so, which Items.
        • Is the jewelry kept In a safe when they are not worn?
        • Reviewing the appraisals I'd like to confirm, are the round brilliant diamonds a pair for
          earrings? One Is a 3.02 carat (coverage amount $59,575) and the other is 3.01 carat (coverage
          amounf$59,115).
        • What Is the profession or occupation of each household member?

      Appraisal or blll of sale for the following Items;
       • Ladies Cartier Love Bracelet, yellow gold, 4 diamonds, 16 cm - $10,100
       • Ladles Cartier Love Bracelet, yellow gold, 16 cm - $6 1 300
       • Ladles Cartier Watch, New Panthers MM, Yellow Gold Pave Bezel Quart - $27,100
       • Men's Ro lex Daytona 116528-GLDD Champagne Diamond 181< Yellow Gold - $36,600
       • Men's Rolex Cosmography Daytona, Oyster, 40mm, Yellow Gold - $28,500
       • Ladles Roi ex Day-Date 40, Oyster, 40mm, Yellow Gold - $36,500

      Thank you,

      Natalie Ferrari
      Lie.# 0125941
      Fred Stahl, Agent
      State Farm Insurance
      18740 Oxnard St. #314
      Tarzana, CA 91356
      Office: 818-705-5846
      Fax: 818-342-7614




                                                                                            APP000055
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                                                 Page 58 of 63 PageID 3971




      Open Monday to Friday 9am to Spm & Saturday by request
      Review us on Yelp! www.FredStahl.net
      Earn $10 for every Referral you send our way I

      It Is my Job to ask you about Life Insurance.
      Please don't make it my job to tell your family you didn't have any.

      How much Life Insurance do you need? Cilek HERE to find out!


     'Please do not em all mo any personal sons II Ive lnfOrmatlon So cl al Security Numbors, Drivers Llconso, Dobll/Credlt Card or Bank Account
     Numbers.
     This message may contain confident/a/ and/or privileged Information. ff you are not the addrossoe or authorized to
     receive this for the addressee, you must not use, copy, dlsoloso, or take any action based on tilts message or any
     Information herein. If you /Jave reco/vod this massage In error, please adv/so tho sander lmmedlately by reply e·
     mall and delete tills message. Thank you for your cooperation.




                                                                                                                                 APP000056
Case 3:20-cv-02910-L Document 251 Filed 05/13/21                        Page 59 of 63 PageID 3972




 From1                   Gretchen Clark
 Sent:                   Friday, May 8, 202.0 1:49 PM CDT
 To:                     falnche@falnche.com
 CC:                     Simon Batashvlll
 Subject:                Re: Jewelry Insurance


 Hi Simon.

 Any progress with the receipts for the below items?


            - Ladies Cartier Watch, New Panthers MM, Yellow Gold Pave Bezel Quart- $27,100
            - Mens Rolex Daytona 116528-GLDD Champagne Diamond 18k Yellow Gold - $36,600
            - Men's Ro lex Cosmo graph Daytona, Oyster, 40mm, Yellow Gold - $28,500
            - Ladies Rolex Day-Date 40, Oyster, 40mm, Yellow Gold - $36,500


 Thanks,
 Gretchen

 Sent from my iPad

 On May 5, 2020, at 12: 12 PM, 11 fainche@fainche.com" <fainche@fainche.com> wrote:


     Can you send receipts for the below - maybe you missed this before,


            Begin forwarded message:

            From: Gretchen Clark <gretchen clark@lcloud.com>
            Subject: Jewelry Insurance
            Date: 29 April 2020 at 4:25:42 pm GMT"?
            To: Falnche Maccarthy <falnche@falnche.com>, Simon Batashvill
            <simon@towereguity.com>

            Hi there.

            Do you guys have the appraisal paperwork for these items?


            - Ladies Cartier Love Bracelet, yellow gold, 4 diamonds, 16 cm - $10, 100
            - Ladies Cartier Love Bracelet, yellow gold, 16 cm - $6,300
            - Ladies Cartier Watch, New Panthers MM, Yellow Gold Pave Bezel Quart- $27,100
            - Mens Rolex Daytona 116528-GLDD Champagne Diamond 18k Yellow Gold~ $36,600
            - Men's Rolex Cosmograph Daytona, Oyster, 40mm, Yellow Gold - $28,500
            - Ladies Rolex Day-Date 40, Oyster, 40mm, Yellow Gold - $36,500




                                                                                       APP000057
Case 3:20-cv-02910-L Document 251 Filed 05/13/21   Page 60 of 63 PageID 3973




     Thank you.
     Gretchen




                                                                  APP000058
 Case 3:20-cv-02910-L Document 251 Filed 05/13/21              Page 61 of 63 PageID 3974


                                    l(elly Crawford
                                        Receiver
                                   500 N. Akard, Suite 2700
                                     Dallas, Texas 75201
                                       (214) 706-42123
                              kelly.crawford@solidcounsel.com


                                        February 16, 2021

Via Electronic Mail to cdavis@gravreed.com

Chris Davis
Gray Reed
1601 Elm Street, Suite 4600
Dallas, Texas 75201

      RE:     Commodity Futures Trading Commission, et al v. TMTE, Inc. a/kla Metals. com,
              Chase Metals, Inc., Chase Metals, LLC, Barrick Capital, Inc., Lucas Thomas Erb
              a/k/a Lucas Asher a/k/a Luke Asher, Simon Batashvili, Defendants and To-wer
              Equity, LLC, Relief Defendant.; Cause No. 3:20-CV-2910-L; pending in the
              United States District Court for the Northern District of Texas, Dallas Division

Dear Chris:

         As we discussed at Mr. Asher's deposition, the following is a list of items Mr. Asher
testified he would assist me with or provide information to me regarding:

       1. Please produce a copy of the engagement agreement between Mr. Asher and Mr.
          Spencer. See page 319, lines 15-22.

       2. Mr. Asher testified he informed Mr. Spencer of corporations I was not aware of.
          Please provide the names of such corporations. See page 329, lines 4-17.



       3. Mr. Asher testified he would provide the address of the "We-Works like" office he
          spent time at on the Wednesday prior to his deposition. Please provide the address.
          See page 344, line 25 and page 345, lines 1-2.

       4. Mr. Asher indicated he would take action to have the monies he deposited at Balboa
          Bank & Trust in Panama turned over to the Receiver. Please request Mr. Asher to
          contact the bank, obtain the relevant information about the account, and provide me
          such information with his consent for the turnover of the monies. See page 350, lines
          22-24.
                                                            EXHIBIT

                                                     I       6                    APP000059
 Case 3:20-cv-02910-L
February 16, 2021     Document 251 Filed 05/13/21            Page 62 of 63 PageID 3975
Pa e 2

     5. Mr. Asher testified he would provide the amount of dividends he received from
        Tower Equity and Best New. See page 356, lines 5-6.

     6. Mr. Asher testified he would provide his income from Chase Metals in 2019. See
        page 356, line 21-22.



     7. Mr. Asher indicated he asked for information from Brager Tax Law Group, including
        tax returns, and Brager Tax Group refused because of monies owed. See page 357,
        lines 17-22. I provided Brager Tax Law Group with a copy of the receivership
        Orders and demanded the production of records. Brager Tax Law Group refused to
        make such production without Mr. Asher's consent, claiming an attorney client
        privilege with Mr. Asher. With respect to Mr. Asher's tax returns, in which there is
        no attorney client privilege, I request that Mr. Asher direct the Brager Tax Law Group
        to produce his tax returns to me.

     8. Mr. Asher testified he would provide me with the telephone numbers he has used in
        the past three years. See page 357, lines 23-24.



     9. Mr. Asher testified that he would find out the location of the bank accounts for
        MagicStar Arrow. See page 379, lines 8-9.

     10. Mr. Asher testified he would find and share with me the name of the individual at
         Equidate who led the syndicate that Tower Equity invested in that in turn invested in
         Space Exploration, Inc. See page 397, lines 23-25 and page 398, lines 1-4.



     11. Mr. Asher testified he would find out information about the acquisition of the
         painting by Jean-Michael Basquiat called "Per Capita" that was in the office at 8383
         Wilshire Blvd. Seepage 399, line 25 and page 400, lines 1-13.

     12. Mr. Asher testified he would determine what was purchased at VIBE Motorspo1is for
         $2,400 as shown on his Capital One card. Page 403, lines 20-23.



     13. Mr. Asher testified he would determine the ownership of Newmont Administration,
        Inc. or Newmont Financial. See page 408, lines 12-18.

     14. Mr. Asher testified he would determine the ownership of Reagan Financial, Inc. See
         page 408, lines 23-25 and page 409, lines 1-3.



                                                                                APP000060
 Case 3:20-cv-02910-L
February 16, 2021     Document 251 Filed 05/13/21              Page 63 of 63 PageID 3976
Pa e 3

      15. Mr. Asher testified he would contact Dennis Belichenko to obtain financial
          information to turn over to the receivership. See page 412, lines 16-20. His email is
          dennis.sf@gmail.com.

      16. Mr. Asher testified he would call EquityZen and obtain information regarding the
          investments made by Tower and assist in transferring those investments to the
          Receiver. See page 416, lines 21-25 and page 418, lines 14-20.



     17. Mr. Asher testified he would provide the name of the management company for
         Tower Equity and the name of other companies used to purchase prope1iies. See
         page 420, lines 14-18.

     18. Mr. Asher testified he would provide Blake Corbin's address. See page 450, line JO.



     19. M. Asher testified he would assist in obtaining information from EquityZen and
         Forge regarding equity investments made by Tower Equity in Ripple and other
         investments. See page 456, lines 11-14.

     20. Mr. Asher testified he would provide the addresses of the apartment complexes in Ft.
         Worth, Texas and Edinburg, Texas in which Tower invested. See page 457, lines 15-
         17.

     With respect to each of the foregoing items, I request that Mr. Asher provide me the
     information he testified he would obtain. Should have you have any questions regarding
     any of the foregoing, please let me know.

                                           Sincerely,

                                           ls/Kelly M Crawford

                                           Kelly M. Crawford
                                           Receiver


     cc:     Rich Foelber, CFTC (via email)
             JonMarc Buffa, CFTC (via email)
             Chrissi Cella, Office of Attorney General, State of Texas (via email)
             Arnold Spencer, Esq. (via email)
             Peter Lewis, Firm




                                                                                     APP000061
